NUMBER 13-20-00330-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RIO GRANDE REGIONAL HOSPITAL, INC.,
HCA HEALTH SERVICES OF TEXAS, INC.,
AND RESOURCES CORPORATION OF
AMERICA & RECOVERY OF TEXAS, LLC,                                         Appellants,

                                           v.

ESTHER AKINDAYOMI, ET AL.,                                                  Appellees.



              On appeal from the 464th Judicial District Court
                        of Hidalgo County, Texas.



                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the court on a Joint Motion for Release of Sealed Portions of

Clerk’s record. On February 5, 2021, the clerk’s record was filed containing sensitive and
prohibited materials. See TEX. R. APP. P. 9.8; TEX. R. CIV. P. 21c. Given the exigent nature

of this case and its appellate deadlines, see TEX. R. APP. P. 28.4; TEX. R. JUD.

ADMIN. 6.2(a), the Court grants the motion and enters the following order regarding the

appellate record. See TEX. R. APP. P. 34.

       The Court ORDERS that volumes four and five of the clerk’s sealed record be

provided to counsel via secure electronic means. The Court ORDERS counsel to treat

the sealed record as confidential and to safeguard it as an official and original court

document. Counsel is ordered to maintain the confidentiality of the information contained

in this sealed record and is prohibited from disseminating the sensitive information

contained within the sealed record to any person.



                                                               PER CURIAM


Delivered and filed on the
26th day of March, 2021.




                                             2